DETAILED ACTION
	This is a final rejection in response to amendments filed 09/20/2022. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoike (US 20010047225) in view of Murakami (US 20180122656).
Regarding claim 1, Shimoike teaches a substrate transport device ([0071] substrate conveyance robot 1), comprising: 
an arm (robot arm 10); 
an end effector coupled to the arm (Fig. 12 shows and [0095] discusses the robot arm having fixed and movable holding guides for holding the substrate where the holding guides are interpreted as an end effector); 
a driver configured to lift the arm so that the end effector receives a substrate ([0089] discusses actuation of the robot arm along the Z axis to move the robot to the position to receive a substrate where it is interpreted that the actuation is performed by a driver) and 
a controller configured to control an output of the driver to change a lifting speed of the arm ([0069] “in response to a communication command or an electric signal from a machine controlling controller (HOST) 2, a conveyance robot controller 3 for practically controlling the operation of the conveyance robot 1 is actuated” with [0089] further discussing the lifting speed changing), 
While Shimoike teaches changing the lifting speed of the end effector [0089] it does not explicitly teach wherein while lifting the arm at a first speed to lift the end effector toward the substrate, the controller changes the lifting speed to a second speed that is lower than the first speed upon the end effector starting to raise a height position of the substrate.
	Murakami teaches wherein while lifting the arm at a first speed to lift the end effector toward the substrate, the controller changes the lifting speed to a second speed that is lower than the first speed upon the end effector starting to raise a height position of the substrate ([0064] “in the case of lifting and lowering a container 80 that accommodates the semiconductor substrate(s) 80T, the lifting/lowering speed VII of the lift 51 is made lower than in the case of lifting and lowering a container 80 that does not accommodate any semiconductor substrates 80T.”).
Shimoike teaches changing the lifting speed of the end effector. Murakami teaches lifting the container at a lower speed when it is raising a substrate compared to when the container does not have a substrate. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the substrate end effector of Shimoike and modify it with lifting the substrate at a lower speed of Murakami as Murakami teaches this reduces vibrations which suppresses incidents and damage to the substrate [0064].

Regarding claim 5, Shimoike teaches a substrate transporting method (Fig. 15), comprising: 
lifting an end effector toward a substrate by lifting an arm coupled to the end effector at a first speed ([0089] discusses moving the robot arm to a position at a normal Z axis speed Sn where Fig. 12 shows and [0095] discusses the robot arm having fixed and movable holding guides for holding the substrate where the holding guides are interpreted as an end effector); and 
changing a lifting speed of the arm to a second speed that is lower than the first speed ([0089] discusses moving the robot arm along the Z axis to a position Ls at a normal speed and then moving along the Z axis at a lower than normal speed between height positions Ls and Us where the substrate is transferred to the robot arm) .
While Shimoike teaches changing the lifting speed of the end effector it does not explicitly teach changing a lifting speed of the arm to a second speed that is lower than the first speed upon the end effector starting to raise a height position of the substrate.
Murakami teaches changing a lifting speed of the arm to a second speed that is lower than the first speed upon the end effector starting to raise a height position of the substrate ([0064] “in the case of lifting and lowering a container 80 that accommodates the semiconductor substrate(s) 80T, the lifting/lowering speed VII of the lift 51 is made lower than in the case of lifting and lowering a container 80 that does not accommodate any semiconductor substrates 80T.”).
Shimoike teaches changing the lifting speed of the end effector. Murakami teaches lifting the container at a lower speed when it is raising a substrate compared to when the container does not have a substrate. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the substrate end effector of Shimoike and modify it with lifting the substrate at a lower speed of Murakami as Murakami teaches this reduces vibrations which suppresses incidents and damage to the substrate [0064].
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoike in view of Murakami and further in view of Hirose (US 6456480).
Regarding claim 2, modified Shimoike teaches changing the speed of a robot arm but does not explicitly teach when an oscillation changes at the end effector after the lifting speed is changed to the second speed, the controller increases the lifting speed from the second speed.
Hirose teaches when an oscillation changes at the end effector after the lifting speed is changed to the second speed, the controller increases the lifting speed from the second speed (Col. 8 lines 48-62 discuss stopping the raising of a substrate and then restarting the lifting of the substrate when the substrate stops vibrating where the substrate stopping vibrating is interpreted as an oscillation change at the end effector and stopping the raising of a substrate is interpreted as the second speed).
Modified Shimoike teaches changing the speed of a robot arm lifting a substrate. Hirose teaches changing the lifting speed of the substrate based on the vibration of the substrate. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Shimoike and further modify it with changing the lifting speed of Hirose as Hirose teaches that this prevents the substrate from being displaced (Col. 8 lines 43-47).

Regarding claim 6, modified Shimoike teaches changing the speed of a robot arm but does not explicitly teach increasing the lifting speed from the second speed when an oscillation changes at the end effector after the lifting speed is changed to the second speed.
Hirose teaches increasing the lifting speed from the second speed when an oscillation changes at the end effector after the lifting speed is changed to the second speed (Col. 8 lines 48-62 discuss stopping the raising of a substrate and then restarting the lifting of the substrate when the substrate stops vibrating where the substrate stopping vibrating is interpreted as an oscillation change at the end effector and stopping the raising of a substrate is interpreted as the second speed).
Modified Shimoike teaches changing the speed of a robot arm lifting a substrate. Hirose teaches changing the lifting speed of the substrate based on the vibration of the substrate. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Shimoike and further modify it with changing the lifting speed of Hirose as Hirose teaches that this prevents the substrate from being displaced (Col. 8 lines 43-47).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoike in view of Murakami and further in view of Toshimitsu (US 20180281185).
Regarding claim 3, Shimoike teaches ([0084]-[0089] discuss using teaching positions to determine whether or not the substrate is being raised as the teaching positions are used to determine which speed the arm should be lifting at).
Shimoike teaches using teaching positions to the point of the substrate loading process that the system is in; however, is silent with respect to how the system determines the location of the teaching position coordinate values. Toshimitsu teaches a position detector configured to detect the height position of the substrate ([0134] discusses outputting a position control signal indicating an actual attitude of the arm based on an output of the position sensor 420 where [0075] discusses the attitude of the arm designating the position of the end effector where it is interpreted that the position of the end effector would give the position of the substrate).
Shimoike teaches using teaching positions to the point of the substrate loading process that the system is in. Toshimitsu teaches determining the position of an end effector using a position sensor. It would have been obvious to one of ordinary skill in the art to provide Shimoike with Toshimitsu in order to substitute Toshimitsu's well-known position sensor for the silent position determination disclosed in Shimoike. Said provision utilizes each respective teaching in a conventional manner such that no unexpected results are produced and no undue experimentation is required.

Regarding claim 7, Shimoike teaches executing a first teaching process that teaches that a first target position is a position of the arm at which the end effector starts to raise the height position of the substrate ([0084]-[0089] discuss using teaching positions to determine whether or not the substrate is being raised as the teaching positions are used to determine which speed the arm should be lifting at), position is a position of the arm ([0089] discusses moving the robot arm to a position at a normal Z axis speed Sn where [0087] discusses the height positions are teaching positions), and the changing the lifting speed of the arm to the second speed includes changing the lifting speed of the arm from the first speed to the second speed when the arm reaches the first target position ([0089] discusses moving the robot arm along the Z axis to a position Ls at a normal speed and then moving along the Z axis at a lower than normal speed between height positions Ls and Us where the substrate is transferred to the robot arm).
Shimoike teaches using teaching positions to the point of the substrate loading process that the system is in; however, is silent with respect to how the system determines the location of the teaching position coordinate values. Toshimitsu teaches a position detector configured to detect the height position of the substrate ([0134] discusses outputting a position control signal indicating an actual attitude of the arm based on an output of the position sensor 420 where [0075] discusses the attitude of the arm designating the position of the end effector where it is interpreted that the position of the end effector would give the position of the substrate).
Shimoike teaches using teaching positions to the point of the substrate loading process that the system is in. Toshimitsu teaches determining the position of an end effector using a position sensor. It would have been obvious to one of ordinary skill in the art to provide Shimoike with Toshimitsu in order to substitute Toshimitsu's well-known position sensor for the silent position determination disclosed in Shimoike. Said provision utilizes each respective teaching in a conventional manner such that no unexpected results are produced and no undue experimentation is required.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoike in view of Murakami and Hirose and further in view of Merry (US 20140156070).
Regarding claim 4, modified Shimoike teaches changing a lifting speed of the robot arm based on a change in oscillation but does not explicitly teach an oscillation detector configured to detect an oscillation of the end effector, wherein when a detection result of the oscillation detector is changed after the lifting speed is changed to the second speed, the controller determines that the oscillation is changed at the end effector.
Merry teaches an oscillation detector configured to detect an oscillation of the end effector, wherein when a detection result of the oscillation detector is changed after the lifting speed is changed to the second speed, the controller determines that the oscillation is changed at the end effector ([0034] “Vibration of the robot 108 may be detected with the sensors (e.g., sensors 140, 141) as the robot 108 transports the substrate 105, thus vibration information may be attained remotely from sensor 140 and on the end effector 116 or substrate 105 from sensor 141 (e.g., a temporary sensor)” where the vibration is interpreted as an oscillation).
Modified Shimoike teaches changing a lifting speed of the robot arm based on a change in oscillation. Merry teaches detecting a vibration of a substrate transported by an end effector. It would have been obvious to one of ordinary skill in the art to take the system of modified Shimoike and further modify it with the oscillation detection of Merry as Merry teaches that detecting vibrations of the substrate can be used to prevent contamination of the substrate due to particle generation [0017].

Regarding claim 8, Shimoike teaches executing a second teaching process that teaches that a second target position is a position of the arm at which the lifting speed increases from the second speed, (Fig. 16 shows and [0085]-[0091] discuss the robot arm moving along the Z axis at a lower than normal speed between height positions Ls and Us [0087] discusses the height positions are teaching positions).
Shimoike does not explicitly teach wherein an oscillation detector is used to detect an oscillation of the end effector in the second teaching process; at which a detection result of the oscillation detector changes after the lifting speed is changed to the second speed, and the increasing the lifting speed from the second speed includes increasing the lifting speed from the second speed when the arm reaches the second target position. 
Merry teaches wherein an oscillation detector is used to detect an oscillation of the end effector in the second teaching process…at which a detection result of the oscillation detector changes after the lifting speed is changed to the second speed ([0034] “Vibration of the robot 108 may be detected with the sensors (e.g., sensors 140, 141) as the robot 108 transports the substrate 105, thus vibration information may be attained remotely from sensor 140 and on the end effector 116 or substrate 105 from sensor 141 (e.g., a temporary sensor)” where the vibration is interpreted as an oscillation).
Modified Shimoike teaches changing a lifting speed of the robot arm based on a change in oscillation. Merry teaches detecting a vibration of a substrate transported by an end effector. It would have been obvious to one of ordinary skill in the art to take the system of modified Shimoike and further modify it with the oscillation detection of Merry as Merry teaches that detecting vibrations of the substrate can be used to prevent contamination of the substrate due to particle generation [0017].
Merry does not explicitly teach increasing the lifting speed from the second speed includes increasing the lifting speed from the second speed when the arm reaches the second target position. 
Hirose teaches increasing the lifting speed from the second speed includes increasing the lifting speed from the second speed when the arm reaches the second target position (Col. 8 lines 48-62 discuss stopping the raising of a substrate and then restarting the lifting of the substrate when the substrate stops vibrating where the substrate stopping vibrating is interpreted as an oscillation change at the end effector and stopping the raising of a substrate is interpreted as the second speed).
Modified Shimoike teaches changing the speed of a robot arm lifting a substrate. Hirose teaches changing the lifting speed of the substrate based on the vibration of the substrate. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Shimoike and further modify it with changing the lifting speed of Hirose as Hirose teaches that this prevents the substrate from being displaced (Col. 8 lines 43-47).

Allowable Subject Matter
Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664